UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


WAYNE RALPH MARSHALL,                 
             Petitioner-Appellant,
                v.
SCOTT C. VACHRIS, Assistant
Commonwealth Attorney;                          No. 02-7802
MISHELENE N. MINOT,
Commonwealth Witness; PAGE
TRUE,
            Respondents-Appellees.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Gerald Bruce Lee, District Judge.
                           (CA-02-816)

                     Submitted: April 29, 2003

                      Decided: May 16, 2003

 Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.



Remanded by unpublished per curiam opinion.


                           COUNSEL

Wayne Ralph Marshall, Appellant Pro Se.
2                       MARSHALL v. VACHRIS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Wayne Ralph Marshall seeks to appeal the district court’s order
construing his 42 U.S.C. § 1983 (2000) complaint as a petition filed
under 28 U.S.C. § 2254 (2000), and dismissing it without prejudice.
After the district court dismissed Marshall’s petition for failure to
supply the court with requested information, Marshall filed a letter on
November 13, 2002, tending to show that he had responded to the
court’s request. On November 19, 2002, Marshall filed a timely
notice of appeal. The district court considered Marshall’s letter as a
motion pursuant to Fed. R. Civ. P. 60(b) and issued an order on
December 16, 2002, indicating its inclination to grant Marshall’s
post-judgment motion. See Fobian v. Storage Tech. Corp., 164 F.3d
887, 891 (4th Cir. 1999). Accordingly, we remand for the limited pur-
pose of consideration on the merits Marshall’s motion for reconsider-
ation pursuant to Federal Rule of Civil Procedure 60(b). See id. at
892. In so doing, we express no opinion on the merits of the motion.
See id. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                         REMANDED